Case 2:20-cv-00957-CCC-MF Document 26 Filed 02/26/21 Page 1 of 2 PageID: 109




     Michael A. Cifelli, Esq.
     NJ Attorney ID 046981993
     John S. Favate, Esq.
     NJ Attorney ID 022791985
     HARDIN, KUNDLA, MCKEON & POLETTO
     COUNSELLORS AT LAW
     A PROFESSIONAL CORPORATION

     673 MORRIS AVENUE

     SPRINGFIELD, NEW JERSEY 07081
     (973) 912-5222

     Attorneys for Defendants, Paul Blum, M.D. and Thermiva Care of
     NJ, LLC

                                      UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEW JERSEY


                                                    :
     ALLEXIS LICCIARDI,                                 Civil Case No. 2:20-cv-00957
                                                    :
                                       Plaintiff,                Civil Action
     vs.                                            :

     JFK MEDICAL ASSOCIATES, P.A., :                       STIPULATION OF DISMISSAL
     PRIMECARE MEDICAL GROUP, P.A.,                             WITH PREJUDICE
     PAUL BLUM, M.D., THERMIVA CARE :
     OF NJ, LLC, BHUDEV SHARMA,
     M.D., JOHN AN DJANE DOES 1-20;, :

                                      Defendants. :



                This matter in difference in the above-entitled action having

     been amicably adjusted by and between the parties, it is hereby
Case 2:20-cv-00957-CCC-MF Document 26 Filed 02/26/21 Page 2 of 2 PageID: 110




     stipulated and agreed that the same be and is hereby dismissed,

     with prejudice, as to all Counts and causes of action in the

     Complaint as to all Defendants, without costs or fees.

     LURIE STRUPINSKY
     Attorney for Plaintiff,
     ALlexis Licciardi


     By:   Joshua M. Lurie/s
           Joshua M. Lurie, Esq.

     HARDIN, KUNDLA, MCKEON & POLETTO,
     P.A.
     Attorneys for Defendants, Paul Blum,
     M.D. and Thermiva Care of NJ, LLC


     By:   Michael A. Cifelli/s
           Michael A. Cifelli, Esq.

     GORDON & REES SCULLY MANSUKHANI LLP
     Attorney for Defendants, JFK Medical
     Associates, P.A., Primecare Medical
     Group, P.A., and Bhudev Sharma, M.D.


     By:   Elizabeth Lorell/s
           Elizabeth Lorell, Esq.




                                        - 2 -
